Name: Council Decision of 27Ã April 2009 implementing Common Position 2008/369/CFSP concerning restrictive measures against the Democratic Republic of the Congo
 Type: Decision
 Subject Matter: European construction;  international affairs;  cooperation policy;  defence;  Africa
 Date Published: 2009-04-28

 28.4.2009 EN Official Journal of the European Union L 106/60 COUNCIL DECISION of 27 April 2009 implementing Common Position 2008/369/CFSP concerning restrictive measures against the Democratic Republic of the Congo (2009/349/CFSP) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2008/369/CFSP of 14 May 2008 concerning restrictive measures against the Democratic Republic of the Congo (1), and in particular Article 6 thereof, in conjunction with Article 23(2) of the Treaty of the European Union, Whereas: (1) Following the adoption by the United Nations Security Council on 31 March 2008 of Resolution 1807 (2008) (UNSCR 1807 (2008)), the Council adopted Common Position 2008/369/CFSP on 14 May 2008 concerning restrictive measures against the Democratic Republic of the Congo. (2) On 3 March 2009, the Sanctions Committee established pursuant to United Nations Security Council Resolution 1533 (2004) (UNSCR 1533 (2004)) amended the list of persons and entities which are subject to restrictive measures. (3) The lists of persons and entities which are subject to restrictive measures in the Annex to Common Position 2008/369/CFSP should be replaced accordingly. The lists should also be amended to include additional information for certain persons and entities and to remove one individual as determined by the Sanctions Committee, HAS DECIDED AS FOLLOWS: Article 1 The lists of persons and entities set out in the Annex to Common Position 2008/369/CFSP shall be replaced by the lists set out in the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 The Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 27 April 2009. For the Council The President A. VONDRA (1) OJ L 127, 15.5.2008, p. 84. ANNEX a) List of persons referred to in Articles 3, 4 and 5 Surname First Name Alias Sex Title, function Address (No, street, postal code, town, country) Date of birth Place of birth (town, country) Passport or ID Number (including country that issued and date and place of issue) Nationality Date of designation Other information 1. BWAMBALE Frank Kakolele Frank Kakorere, Frank Kakorere Bwambale M 1.11.2005 Former RCD-ML leader, exercising influence over policies and maintaining command and control over the activities of RCD-ML forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), responsible for trafficking of arms, in violation of the arms embargo. Left the CNDP in January 2008. As of December 2008 resides in Kinshasa. 2. KAKWAVU BUKANDE JÃ ©rÃ ´me JÃ ©rÃ ´me Kakwavu M Congolese 1.11.2005 Known as: Commandant JÃ ©rÃ ´me . Former President of UCD/FAPC. FAPCs control of illegal border posts between Uganda and the DRC  a key transit route for arms flows. As President of the FAPC, he exercises influence over policies and maintains command and control over the activities of FAPC forces which have been involved in arms trafficking and, consequently, in violation of the arms embargo. Given the rank of General in the FARDC in December 2004. As of December 2008, remains in the FARDC, based in Kinshasa. 3. KATANGA Germain M Congolese 1.11.2005 FRPI chief. Appointed General in the FARDC in December 2004. Involved in weapons transfers, in violation of the arms embargo. Under house arrest in Kinshasa from March 2005 for FRPI involvement in human rights abuses. Handed over by the Government of the DRC to the International Criminal Court on 18 October 2007. 4. LUBANGA Thomas M Ituri Congolese 1.11.2005 President of the UPC/L, one of the armed groups and militias referred to in paragraph 20 of Resolution 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. Arrested in Kinshasa in March 2005 for UPC/L involvement in human rights abuses violations. Transferred to the ICC by the Congolese authorities on 17 March 2006. As of December 2008 is being tried for war crimes. 5. MANDRO Khawa Panga Kawa Panga, Kawa Panga Mandro, Kawa Mandro, Yves Andoul Karim, Mandro Panga Kahwa, Yves Khawa Panga Mandro M 20.8.1973 Bunia Congolese 1.11.2005 Known as: Chief Kahwa , Kawa . Ex-President of PUSIC, one of the armed groups and militia referred to in paragraph 20 of Resolution 1493 (2003) involved in arms trafficking, in violation of the arms embargo. In prison in Bunia since 04/05 for sabotage of the Ituri peace process. Arrested by Congolese authorities in October 2005, acquitted by the Court of Appeal in Kisangani, subsequently transferred to the judicial authorities in Kinshasa on new charges of crimes against humanity, war crimes, murder, aggravated assault and battery. 6. MBARUSHIMANA Callixte M 24.7.1963 Ndusu/Ruhengeri Northern Province, Rwanda Rwandan 3.3.2009 Executive Secretary of the FDLR. Political/Military leader of a foreign armed group operating in the Democratic Republic of the Congo, impeding the disarmament and the voluntary repatriation and resettlement of combatants, per Security Council Resolution 1857 (2008) OP 4 (b). Current location: Paris or ThaÃ ¯s, France. 7. MPAMO Iruta Douglas Mpano, Douglas Iruta Mpamo M Bld Kanyamuhanga 52, Goma 28.12.1965/29.12.1965 Bashali, Masisi/Goma, DRC Congolese 1.11.2005 Owner/Manager of the Compagnie AÃ ©rienne des Grands Lacs and of Great Lakes Business Company, whose aircraft were used to provide assistance to armed groups and militias referred to in paragraph 20 of Res. 1493 (2003). Also responsible for disguising information on flights and cargo apparently to allow for the violation of the arms embargo. Based in Goma and Gisenyi, Rwanda. Frequently travels across international border between Rwanda and Congo. 8. MUDACUMURA Sylvestre M Rwandan 1.11.2005 Known as: Radja , Mupenzi Bernard , General Major Mupenzi . FDLR Commander exercising influence over policies, and maintaining command and control over the activities of FDLR forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in trafficking of arms, in violation of the arms embargo. As of December 2008, continues to serve as FDLR-FOCA military commander. Based in Kibua, Masisi territory, DRC. 9. MUJYAMBERE Leopold Musenyeri, Achille, Frere Petrus Ibrahim M 17.3.1962, Est. 1966 Kigali, Rwanda Rwandan 3.3.2009 Colonel. Commander of the Second Division of FOCA/the Reserve Brigades (an FDLR armed branch). Military leader of a foreign armed group operating in the Democratic Republic of the Congo, impeding the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council Resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youths aged 10 years and older. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council Resolution 1857 (2008) OP4 (d) and (e). Current location: Mwenga, South Kivu, DRC. 10. MURWANASHYAKA Dr. Ignace Ignace M 14.5.1963 Butera (Rwanda)/Ngoma, Butare (Rwanda) Rwandan 1.11.2005 President of FDLR, exercising influence over policies, and maintaining command and control over the activities of FDLR forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in trafficking of arms, in violation of the arms embargo. Resident in Germany. As of December 2008, still recognised as the President of the FDLR-FOCA political branch. 11. MUSONI Straton IO Musoni M 6.4.1961 (possibly 4.6.1961) Mugambazi, Kigali, Rwanda Rwandan passport expired on 10.9.2004 29.3.2007 Through his leadership of the FDLR, a foreign armed group operating in the DRC, Musoni is impeding the disarmament and voluntary repatriation or resettlement of combatants belonging to those groups, in breach of Resolution 1649 (2005). Resident in Neuffen, Germany. As of December 2008, still recognised as the Vice-President of the FDLR-FOCA political branch. 12. MUTEBUTSI Jules Jules Mutebusi, Jules Mutebuzi, Colonel Mutebutsi M South Kivu Congolese (South Kivu) 1.11.2005 Known as: Colonel Mutebutsi . Former FARDC Deputy Military Regional Commander of 10th MR in April 2004, dismissed for indiscipline and joined forces with other renegade elements of former RCD-G to take town of Bukavu in May 2004 by force. Implicated in the receipt of weapons outside of FARDC structures and provision of supplies to armed groups and militia mentioned in paragraph 20 of Res. 1493 (2003), in violation of the arms embargo. Arrested by the Rwandan authorities in December 2007 when he tried to cross the border into the DRC. Reportedly he is currently restrained . 13. NGUDJOLO Mathieu Cui Cui Ngudjolo M 1.11.2005 Colonel  or General . FNI Chief of Staff and former Chief of Staff of the FRPI, exercising influence over policies and maintaining command and control the activities of FRPI forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), responsible for trafficking of arms, in violation of the arms embargo. Arrested by MONUC in Bunia in October 2003. Surrendered by the Government of the DRC to the International Criminal Court on 7 February 2008. 14. NJABU Floribert Ngabu Floribert Njabu, Floribert Ndjabu, Floribert Ngabu Ndjabu M 1.11.2005 President of FNI, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. Arrested and placed under house arrest in Kinshasa from March 2005 for FNI involvement in human rights abuses. 15. NKUNDA Laurent Laurent Nkunda Bwatare, Laurent Nkundabatware, Laurent Nkunda Mahoro Batware, Laurent Nkunda Batware, Nkunda Mihigo Laurent M 6.2.1967/2.2.1967 North Kivu/Rutshuru Congolese 1.11.2005 Known as Chairman  and Papa Six  and as General Nkunda . Former RCD-G General. Joined forces with other renegade elements of former RCD-G to take Bukavu in May 04 by force. In receipt of weapons outside of FARDC in violation of the arms embargo. Founder, National Congress for the Peoples Defense, 2006; Senior Officer, Rally for Congolese Democracy-Goma (RCD-G), 1998-2006; Officer Rwandan Patriotic Front (RPF), 1992-1998. Resides in Tebero and Kitchanga, Masisi territory. As of December 2008, commander of the CNDP in North Kivu. 16. NTAWUNGUKA Pacifique Colonel Omega, Nzeri, Israel, Pacifique Ntawungula M 1.1.1964, Est. 1964 Gaseke, Gisenyi Province, Rwanda Rwandan 3.3.2009 Colonel. Commander of the First Division of FOCA (an FDLR armed branch). Military leader of a foreign armed group operating in the Democratic Republic of the Congo, impeding the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council Resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youths aged 10 years and older. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, per Security Council Resolution 1857 (2008) OP4 (d) and (e). Current Location: Peti, Walikale-Masisis border, DRC. Received military training in Egypt. 17. NYAKUNI James M Ugandan 1.11.2005 Trade partnership with Commandant JÃ ©rÃ ´me , particularly smuggling across the DRC/Uganda border, including suspected smuggling of weapons and military material in unchecked trucks. Violation of the arms embargo and provision of assistance to armed groups and militia referred to in paragraph 20 of Res. 1493 (2003), including financial support that allows them to operate militarily. 18. NZEYIMANA Stanislas Deogratias Bigaruka Izabayo, Bigaruka, Bigurura, Izabayo Deo M 1.1.1966; Est. 1967; Alt. 28.8.1966 Mugusa (Butare), Rwanda Rwandan 3.3.2009 Brigadier General. Deputy Commander of the FOCA (an FDLR armed branch). Military leader of a foreign armed group operating in the Democratic Republic of the Congo, impeding the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council Resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youths aged 10 years and older. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council Resolution 1857 (2008) OP4 (d) and (e). Current location: Kalonge, Masisi, North Kivu, DRC or Kibua, DRC. 19. OZIA MAZIO DieudonnÃ © Ozia Mazio M 6.6.1949 Ariwara, DRC Congolese 1.11.2005 Known as: Omari , Mr Omari . President of FEC in Aru territory. Financial schemes with Commandant JÃ ©rÃ ´me  and FAPC and smuggling across the DRC/Uganda border, allowing supplies and cash to be made available to Commandant JÃ ©rÃ ´me  and his troops. Violation of the arms embargo, including by providing assistance to armed groups and militia referred to in paragraph 20 of Res. 1493 (2003). Deceased in Ariwara on 23 September 2008. 20. TAGANDA Bosco Bosco Ntaganda, Bosco Ntagenda, General Taganda M Congolese 1.11.2005 Known as: Terminator , Major . UPC/L military commander, exercising influence over policies and maintaining command and control over the activities of UPC/L, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. He was appointed General in the FARDC in December 2004 but refused to accept the promotion, therefore remaining outside of the FARDC. As of December 2008, chief of staff of the CNDP. Based in Bunagana and Rutshuru. b) List of entities referred to in Articles 3, 4 and 5 Name Alias Address (No, street, postal code, town, country) Place of registration (town, country): Date of registration Registration number: Principal place of business: Date of designation Other information 21. BUTEMBO AIRLINES (BAL) Butembo, DRC 29.3.2007 Privately owned airline, operates out of Butembo. Kisoni Kambale (deceased on 5 July 2007 and subsequently de-listed on 24 April 2008) used his airline to transport FNI gold, rations and weapons between Mongbwalu and Butembo. This constitutes provision of assistance  to illegal armed groups in breach of the arms embargo of Resolutions 1493 (2003) and 1596 (2005). As of December 2008, BAL no longer holds an aircraft operating license in the DRC. 22. CONGOCOM TRADING HOUSE Butembo, DRC (Tel: +253 (0) 99 983 784 29.3.2007 Gold-trading house in Butembo. CONGOCOM was owned by Kisoni Kambale (deceased on 5 July 2007 and subsequently de-listed on 24 April 2008). Kambale acquired almost all the gold production in the Mongbwalu district, which is controlled by the FNI. The FNI derive substantial income from taxes imposed on this production. This constitutes provision of assistance  to illegal armed groups in breach of the arms embargo of Resolutions 1493 (2003) and 1596 (2005). 23. COMPAGNIE AERIENNE DES GRANDS LACS (CAGL), GREAT LAKES BUSINESS COMPANY (GLBC) CAGL, Avenue PrÃ ©sident Mobutu, Goma DRC (CAGL also has an office in Gisenyi, Rwanda); GLBC, PO Box 315, Goma, DRC (GLBC also has an office in Gisenyi, Rwanda) GLBC 29.3.2007 CAGL and GLBC are companies owned by Douglas MPAMO, an individual already subject to sanctions under Resolution 1596 (2005). CAGL and GLBC were used to transport arms and ammunition in violation of the arms embargo of Resolutions 1493 (2003) and 1596 (2005). As of December 2008, GLBC no longer had any operational aircraft, although several aircraft continued flying in 2008 despite UN sanctions. 24. MACHANGA LTD Kampala, Uganda 29.3.2007 Gold export company in Kampala (Directors: Mr Rajendra Kumar Vaya and Mr Hirendra M. Vaya). MACHANGA bought gold through a regular commercial relationship with traders in the DRC tightly linked to militias. This constitutes provision of assistance  to illegal armed groups in breach of the arms embargo of Resolutions 1493 (2003) and 1596 (2005). 25. TOUS POUR LA PAIX ET LE DEVELOPPEMENT (NGO) TPD Goma, North Kivu 1.11.2005 Implicated in violation of the arms embargo, by providing assistance to RCD-G, particularly in supplying trucks to transport arms and troops, and also by transporting weapons to be distributed, to parts of the population in Masisi and Rutshuru, North Kivu, in early 2005. As of December 2008, TPD still existed and had offices in several towns in Masisi and Rutshuru territories, but its activities had almost ceased. 26. UGANDA COMMERCIAL IMPEX (UCI) LTD Kajoka Street, Kisemente Kampala, Uganda (Tel: +256 41 533 578/9); alternative address: PO Box 22709, Kampala, Uganda 29.3.2007 Gold-export company in Kampala. (Directors: Mr Kunal LODHIA and Mr J.V. LODHIA). UCI bought gold through a regular commercial relationship with traders in the DRC tightly linked to militias. This constitutes provision of assistance  to illegal armed groups in breach of the arms embargo of Resolutions 1493 (2003) and 1596 (2005).